Citation Nr: 0738471	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1952 until April 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
duodenal ulcer has been productive of complaints of nausea 
and reflux symptoms; objectively, there was some epigastric 
tenderness and weight loss but not shown to be productive of 
definitive impairment of health.  Periodic vomiting, 
recurrent hematemesis or melena, or manifestations of anemia 
have not been shown. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7305 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to an increased rating 
for a duodenal ulcer.  His request for an increase was 
received in February 2004.  Moreover, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider any clinical records dated 
prior to February 2004 which are found to shed additional 
light on the veteran's disability picture as it relates to 
the rating period on appeal. 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent evaluation for a duodenal ulcer 
pursuant to DC 7305.  Under that code section, a 40 percent 
rating is warranted where the evidence demonstrates 
moderately severe duodenal ulcer that is less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  

In order to be entitled to the next-higher 60 percent 
evaluation, the evidence must show severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definitive impairment of health.  

The Board has reviewed the evidence of record and finds no 
support for an award of the next-higher 60 percent rating 
under DC 7305 during any portion of the rating period on 
appeal.  Indeed, upon VA examination in May 2004, the veteran 
denied vomiting, hematemesis, and melena.  Objectively, there 
was mild direct tenderness to palpation in the epigastric 
region diffusely.  There was no rebound or guarding.  

The Board acknowledges the veteran's complaints of nausea and 
reflux symptoms.  Such reflex symptoms were also noted in 
clinical records.  The veteran was taking medication for the 
reflux symptoms and epigastric pain.  However, such symptoms 
have been accounted for in the 40 percent rating already in 
effect and do not more nearly approximate the criteria for a 
60 percent evaluation.  In fact, the veteran stated at his 
May 2004 VA examination that his epigastric pain had actually 
improved over time, as he less frequently experienced 
gripping pain in his stomach.

The Board recognizes a finding of weight loss.  Specifically, 
the May 2004 VA examination noted that the veteran's weight 
of 181 pounds was down from 196 pounds, which he had weighed 
6 months earlier.  However, that finding, standing alone, 
does not establish "weight loss productive of definitive 
impairment of health" such as to warrant the next-higher 
rating assignment.  

Again, based on the absence of periodic vomiting, recurrent 
hematemesis or melena, the veteran's overall disability 
picture is not found to be commensurate with the criteria for 
a 60 percent rating.  Moreover, there are no other relevant 
diagnostic codes for consideration.  

In sum, there is no basis for an evaluation in excess of 40 
percent for the veteran's duodenal ulcer for any portion of 
the rating period on appeal.  Again, the Board has considered 
whether staged ratings are appropriate, but finds no distinct 
time periods where the veteran's symptoms warrant different 
ratings.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 
2007).  

Further, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant 
in March 2004 that fully addressed all four notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains post-
service reports of VA treatment and examination.  
Furthermore, the veteran has submitted statements in support 
of his claim.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

An evaluation in excess of 40 percent for duodenal ulcer is 
denied.  



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


